Mayes, J.,
delivered the opinion of the court.
In determining the competency of a juror to sit in a particular case, the whole of his testimony is to be looked to. If it appear that the juror has no bias nor prejudice in the case, and no desire to reach any result except that to which the evidence may conduct, he is a competent juror, even though he has an impression or opinion as to the guilt or innocence of the accused. This is made so expressly by Code 1906, § 2685 and by the very terms of the statute itself no fixed and invariable rule can be established by which, in all eases, the competency or in*209competency of a particular juror may be established. The statute confides the determination of this question in each case to the sound discretion of the court. In this case we think the court should have sustained the challenge to juror Dixon for cause, and not have required the defense to exhaust all his peremptory challenges in order to get rid of him. The examination of this juror, in the light of all his testimony, malíes the case quite distinct from the Cook case, 90 Miss., 137, s. c., 43 South., 619. An examination of the whole testimony in the Cook case will disclose the fact that the testimony of the jurors in that case makes a very different case from this. In the Cook case, when the whole testimony was considered, and not mere excerpts from what the jurors stated, it was manifest that they were fair and impartial, and did not have any opinion about the case which would disqualify them as jurors. It so appeared, in the language of Code 1906, § 2685, “to the satisfaction of the trial court, and again to this court. All the authorities are reviewed in the Cook case, supra; and in Sam v. State, 13 Smed. & M. 189, it is held that: “Every case must depend in some degree upon its own peculiar facts. Circumstances may exist which render a departure from the rule necessary and unavoidable, which in a different state of case would be inflexibly adhered to.” In the case of Gammons v. State, 85 Miss., 103, s. c., 37 South., 609, it is again said: “An examination of the former opinions of the court on this subject simply serves to demonstrate the futility of all effort to frame any definite rule to be followed in passing upon the competency of jurors. The only general proposition really deducible from these opinions is that the decisions in every instance must depend on the varying circumstances of the particular case.” These cases above cited simply reaffirm the rule declared by the statute. In this case we do not think Dixon was a qualified juror. A comparison of his testimony with the full testimony given in the Cook case will readily show the distinction between the two.
.We decide no other question in this case.

Reversed and remanded.